Citation Nr: 0021552	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  This case came to the Board of Veterans' 
Appeals (Board) from an August 1996 RO decision which denied 
a claim for service connection for a bilateral knee 
condition.

In a December 1998 decision, the Board denied the claim on 
the basis that it was not well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 1999 
joint motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate the Board decision and remand 
the case for further action; by an October 1999 order, the 
Court granted the joint motion.  The primary basis for the 
Court's remand was to have the Board comply with the duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence necessary to complete his application for 
benefits.

In February 2000, after the case was returned to the Board, 
the veteran's representative submitted additional evidence to 
the Board and waived RO consideration of such evidence.  
38 C.F.R. § 20.1304 (1999).  In July 2000, the veteran 
submitted some more evidence (without RO waiver).  
Thereafter, in July 2000, the veteran's representative 
submitted additional written argument.

The present Board decision addresses the preliminary issue of 
whether the veteran has submitted a well-grounded claim for 
service connection for a left knee disability.  The remand 
which follows the Board decision concerns further development 
on the claim for service connection for both left and right 
knee disorders.  


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for a left knee 
disorder.

CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from 1976 to 1979.  His 
service medical records show he was briefly treated for left 
knee symptoms in early 1976, although the rest of his service 
medical records show no problems with either knee.  The first 
medical evidence of treatment for a left knee condition after 
service is in 1995.  At the time of the now-vacated December 
1998 Board decision, there was no medical evidence linking 
the post-service left knee disorder with service.  One of the 
items of evidence submitted directly to the Board in February 
2000 (with waiver of RO consideration) is a May 1999 
statement by a VA doctor (Glyndon Shaver, MD).  While this 
doctor's statement is somewhat equivocal, it provides some 
medical evidence of linkage between the veteran's current 
left knee disability and service.

There is now medical evidence of a left knee condition in 
service, a current diagnosis, and medical evidence of linkage 
between service and the current condition.  This is 
sufficient to make the claim, for service connection for a 
left knee condition, well grounded (i.e. plausible) under 
38 U.S.C.A. § 5107(a).  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Further development on the merits of the claim is 
addressed in the remand, below.


ORDER

The claim for service connection for a left knee disorder is 
well grounded, and to this extent only, the appeal is 
granted.


REMAND

As noted above, the Board finds that the claim for service 
connection for a left knee disability is well-grounded, and 
there is a further VA duty to assist the veteran with this 
claim pursuant to 38 U.S.C.A. § 5107(a).

The veteran also claims service connection for a right knee 
disorder.  There is no medical evidence of such a condition 
during his active duty or for years later, nor is there 
medical evidence linking any such condition to service.  The 
veteran primarily argues that he has a right knee condition 
due to his left knee disorder, but there is no medical 
evidence supporting such a relationship.  The claim for 
service connection for a right knee disability remains not 
well grounded under 38 U.S.C.A. § 5107(a).  In any event, the 
joint motion and Court order in this case require further 
development of the right knee issue in accordance with 
38 U.S.C.A. § 5103(a).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him since 
service for problems with either knee.  
The RO should then obtain copies of the 
medical records which are not already on 
file.

2.  The RO should give the veteran and 
his representative an opportunity to 
submit any other evidence and argument in 
support of the claim for service 
connection for left and right knee 
conditions.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
inform the veteran (38 U.S.C.A. 
§ 5103(a)) that to make his claim, for 
service connection for a right knee 
disorder, well grounded, he must submit 
medical nexus evidence.

3.  Thereafter, the veteran should 
undergo a VA orthopedic examination on 
the nature and etiology of both left and 
right knee disorders.  The claims folder 
must be provided to and reviewed by the 
doctor, and the examination report must 
indicate that such has been accomplished.  
All current left and right knee disorders 
should be diagnosed.  The doctor should 
provide a medical opinion, with full 
rationale, as to the likely date of onset 
and etiology of current left and right 
knee disorders.  This medical opinion 
should include specific reference to 
findings in the service medical records, 
specific reference to findings in the 
post-service medical records, and an 
adequate discussion of the medical 
principles relied on in reaching the 
opinion on etiology (a mere conclusory 
statement by the doctor is not 
sufficient).

4.  After assuring full compliance with 
the above development, the RO should 
review the claim for service connection 
for left and right knee disorders.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 



